      Case: 1:18-cv-06133 Document #: 299 Filed: 10/31/19 Page 1 of 4 PageID #:3639



                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION


     LIION, LLC,                                                   CASE NO. 1:18-CV-06133

                           Plaintiff,                              JUDGE MARY M. ROWLAND

               vs.                                                 MAGISTRATE JUDGE YOUNG B. KIM

     VERTIV GROUP CORPORATION, et al.,

                           Defendants.




                            VERTIV’S MOTION FOR DISCOVERY SANCTIONS

                     1                                                                       2
          Vertiv respectfully requests that the Court enter an order sanctioning LiiON pursuant to

Federal Rule of Civil Procedure 37. In support of this Motion, Vertiv states as follows:

          1.             LiiON has engaged in a pattern of discovery misconduct that warrants sanctions.

          2.             First, LiiON’s counsel allowed a handful of witnesses to self-select documents to

produce rather than taking control of or reviewing the devices or places where potentially

responsive documents were located.

          3.             Second, LiiON failed to collect and produce a wide array of responsive documents

within its possession, custody, or control.

          4.             Third, LiiON knowingly misrepresented the existence and completeness of its

document production to both Vertiv and this Court.

          5.             Fourth, LiiON misrepresented facts in its verified responses to interrogatories,

which were contradicted by the deposition testimony of LiiON’s witnesses, including the

individual who verified the response.




1
    “Vertiv” refers to Defendants Vertiv Group Corporation and Vertiv Corporation.
2“
     LiiON” refers to Plaintiff LiiON, LLC.

                                                         1
   Case: 1:18-cv-06133 Document #: 299 Filed: 10/31/19 Page 2 of 4 PageID #:3640




       6.      Fifth, LiiON engaged in a litany of other dilatory and improper conduct throughout

this litigation. Among other things, LiiON (a) failed to serve a corporate disclosure statement in

a timely manner, (b) violated its obligation pursuant to Rule 26(a)(1) to disclose individuals with

knowledge of the underlying allegations and location of relevant evidence, (c) delayed providing

a verification for its interrogatory responses, (d) improperly designated the entirety of its document

production as “Highly Confidential” or “Attorney Eyes Only,” (e) failed to serve a privilege log

in a timely manner, and (g) intentionally producing documents after the Court-ordered deadline.

       WHEREFORE, for the foregoing reasons, and as set forth more fully in its Memorandum

of Law in Support, Defendants respectfully requests that the Court enter an order sanctioning

LiiON pursuant to Federal Rule of Civil Procedure 37 by dismissing LiiON’s claims with prejudice

or, in the alternative, (1) prohibiting LiiON from introducing evidence supporting its allegations

that (i) LiiON developed and owned the alleged trade secrets, (ii) LiiON took reasonable steps to

maintain the secrecy of its alleged trade secrets, (iii) the alleged trade secrets have independent

economic value, and (iv) LiiON suffered actual loss as a result of the alleged misappropriation;

and (2) issuing an adverse jury instruction regarding the same issues.           In addition, Vertiv

respectfully requests that the Court issue monetary sanctions against LiiON and its counsel in

addition to either dismissing LiiON’s claims or barring LiiON from introducing evidence and

issuing adverse jury instructions.




                                                  2
 Case: 1:18-cv-06133 Document #: 299 Filed: 10/31/19 Page 3 of 4 PageID #:3641




Dated: October 31, 2019                   Respectfully submitted,

                                          /s/ J. Erik Connolly
                                          J. Erik Connolly
                                          Nicole E. Wrigley
                                          Christopher J. Letkewicz
                                          Kate Watson Moss
                                          Benesch, Friedlander, Coplan & Aronoff LLP
                                          71 S. Wacker Drive, Suite 1600
                                          Chicago, IL 60606
                                          Telephone: (312) 212-4949
                                          Email: econnolly@beneschlaw.com
                                                   nwrigley@beneschlaw.com
                                                   cletkewicz@beneschlaw.com
                                                   kmoss@beneschlaw.com

                                          Attorneys for Defendants Vertiv Corporation &
                                          Vertiv Group Corporation




                                      3
   Case: 1:18-cv-06133 Document #: 299 Filed: 10/31/19 Page 4 of 4 PageID #:3642




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 31, 2019 a copy of the foregoing Vertiv’s Motion for

Discovery Sanctions was filed electronically. Notice of this filing will be sent by operation of the

Court’s electronic filing system to all parties indicated on the electronic filing receipt. Parties may

access this filing through the Court’s system.




                                                   /s/ J. Erik Connolly
                                                   Counsel for Defendants Vertiv Group
                                                   Corporation and Vertiv Corporation
